             Case 19-61069-grs                 Doc 2         Filed 08/20/19 Entered 08/20/19 18:02:14                                 Desc Main
                                                             Document      Page 1 of 8
Fill in this information to identify the case:

Debtor 1          Morris, David Lee William

Debtor 2          Morris, Ashley Marie                                                                                 [ ] Check if this is an amended
(Spouse, if filing)                                                                                                          plan, and list below the
                                                                                                                             sections of the plan that
United States Bankruptcy Court for the Eastern District of                                                                   have been changed.
Kentucky, London Division

Case Number
(If known)




Local From 3015-1(a)
Chapter 13 Plan                                                                                                                              12/17

Part 1:      Notices

      To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                            indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                            do not comply with local rules and judicial rulings may not be confirmable.

                            In the following notice to creditors, you must check each box that applies.

      To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                            attorney, you may wish to consult one.

                            If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                            confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                            The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                            In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                            The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                            plan includes each of the following items. If an item is checked as “Not Included”or if both boxes are checked, the
                            provision will be ineffective if set out later in the plan.

1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial           [X] Included        [ ] Not included
          payment or no payment at all to the secured creditor

1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out               [X] Included        [ ] Not included
          in Section 3.4

1.3       Nonstandard provisions, set out in Part 8                                                                 [x ] Included       [ ] Not included

Part 2:      Plan Payments and Length of Plan

      2.1 Debtor(s) will make regular payments to the trustee as follows:

             $ 1,054.00 per month for 36 months

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
             creditors specified in this plan.

      2.2 Regular payments to the trustee will be made from future income in the following manner:
           Check all that apply.
           [ ] Debtor(s) will make payments pursuant to a payroll deduction order.
           [x ] Debtor(s) will make payments directly to the trustee.
           [ ] Other (specify method of payment):                         .

      2.3 Income tax refunds.
            Check one.
            [X] Debtor(s) will retain any income tax refunds received during the plan term.



Local Form 3015-1(a)Chapter 13 Plan         Page 1
          Case 19-61069-grs                      Doc 2        Filed 08/20/19 Entered 08/20/19 18:02:14                                  Desc Main
                                                              Document      Page 2 of 8
Debtor Morris, David Lee William & Morris, Ashley Marie                           Case Number



          [ ] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
              over to the trustee all income tax refunds received during the plan term.
          [ ] Debtor(s) will treat income tax refunds as follows:


    2.4 Additional payments.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 2.4 need not be completed or reproduced.


2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 55000.00.

Part 3:   Treatment of Secured Claims

    3.1 Maintenance of payments and cure of default, if any.
         Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.1 need not be completed or reproduced.

          [X] The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the
          applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by the
          debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at
          the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule
          3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In the absence of a contrary timely filed
          proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this
          paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims
          based on that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the
          debtor(s).

Name of creditor                    Collateral                           Current        Amount of             Interest rate   Monthly plan        Estimated total
                                                                         installment    arrearage, if         on              payment on          payments by
                                                                         payment(includ any                   arrearage(if    arrearage           trustee
                                                                         ing escrow )                         applicable)
USDA Rural Development              6037 Highway 761, Nancy, KY               14,400.00        14,400.00            0.00%              400.00         14,400.00
                                    42544-8630 & 2019 Clayton Rutl HS

                                                                         Disbursed by:
                                                                         [ ] Trustee
                                                                         [X] Debtor(s)

    3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.2 need not be completed or reproduced.

          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

          [X] The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed
              below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For secured
              claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance
              with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full
              with interest at the rate stated below.

              The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
              the amount of a creditor’s secured claim is listed below as having no value, the creditor’
                                                                                                       s allowed claim will be treated in its entirety as an
              unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’  s total claim listed on the proof of
              claim controls over any contrary amounts listed in this paragraph.

              The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of
              the debtor(s) or the estate(s) until the earlier of:

              (a) payment of the underlying debt determined under nonbankruptcy law, or
              (b) discharge of the underlying debt under 11 U.S.C.§ 1328, at which time the lien will terminate and be released by the creditor.

Name of creditor      Estimated         Collateral               Value of       Amount of     Amount of     Interest              Monthly          Estimated
                      amount of                                  collateral     claims senior secured claim rate*                 payment to       total of
                      creditor’ s                                               to creditor’
                                                                                           s                                      creditor         monthly
                      total claim                                               claim                                                              payments




Local Form 3015-1(a)Chapter 13 Plan         Page 2
             Case 19-61069-grs                  Doc 2         Filed 08/20/19 Entered 08/20/19 18:02:14                                    Desc Main
                                                              Document      Page 3 of 8
Debtor Morris, David Lee William & Morris, Ashley Marie                            Case Number



OneMain Financial      15,060.00         2012 Kawaski ATV            3,500.00               0.00         2,500.00         7.00%             30.97           557.48
Somerset
Preferred              4,082.40          Rainbow cleaning              500.00               0.00          300.00          7.00%               3.72              66.91
                                         sysem
Credit
USDA Farm                30,000.00         Kabota tractor w/front    20,000.00              0.00      20,000.00         6.00%            239.02     4,302.42
                                           end loader, pull behind
Service                                    disk, hay fork, g
USDA Farm                10,000.00         19 head of cattle (18     15,000.00              0.00      10,000.00         6.00%            119.51     2,151.19
                                           cows, 1 bull). Anticipate
Service                                    a total of 15 ca
*If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be paid with
interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the plan.


     3.3 Secured claims excluded from 11 U.S.C. §506.
          Check one.

           [X] None. If “
                        None”is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.

     Check one.

     [ ] None. If “
                  None”is checked, the rest of § 3.4 need not be completed or reproduced.


      The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
     [X] The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the debtor(s)
          would have been entitled under 11 U.S.C.§ 522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing a claim listed
          below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of the judicial lien or
          security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security
          interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.  § 522(f) and Bankruptcy Rule 4003(d).If more than
          one lien is to be avoided, provide the information separately for each lien.

Information regarding judicial lien       Calculation of lien avoidance                                                         Treatment of remaining secured
or security interest                                                                                                            claim
Name of creditor                          a. Amount of lien                          $ 3,000.00                                 Amount of secured claim after
                                                                                                                                avoidance(line a minus line f)
                                                                                                                                $
First Financial Credit                    b. Amount of all other liens               $ 3,733.50

Collateral                                c. Value of claimed exemptions             +$ 1,000.00                                Interest rate (if applicable)

Household goods/personal                  d. Total of adding lines a, b, and c       $ 7,733.50
property
Lien identification (such as           e. Value of debtor’
                                                         s interest in               -$ 1,000.00                                Monthly plan Payment on secured
judgment date, date of lien recording, property                                                                                 claim
book and page number)                                                                                                           $

non-pmsi in household goods f. Subtract line e from line d.                          $        6,733.50                          Estimated total payments on
                                                                                                                                secured claim
                                                                                                                                $
                                          Extent of exemption impairment
                                          (Check applicable box):

                                          [X] Line f is equal to or greater that line a.
                                               The entire lien is avoided. (Do not complete the next column.)
                                          [ ] Line f is less than line a.
                                               A portion of the lien is avoided. (complete the next column.)

Information regarding judicial lien       Calculation of lien avoidance                                                         Treatment of remaining secured
or security interest                                                                                                            claim
Name of creditor                          a. Amount of lien                          $ 3,733.50                                 Amount of secured claim after
                                                                                                                                avoidance(line a minus line f)
                                                                                                                                $
Heights Finance Somerset                  b. Amount of all other liens               $ 0.00

Collateral                                c. Value of claimed exemptions             +$ 1,000.00                                Interest rate (if applicable)




Local Form 3015-1(a)Chapter 13 Plan         Page 3
             Case 19-61069-grs                Doc 2          Filed 08/20/19 Entered 08/20/19 18:02:14                                   Desc Main
                                                             Document      Page 4 of 8
Debtor Morris, David Lee William & Morris, Ashley Marie                           Case Number



Household goods/personal                 d. Total of adding lines a, b, and c       $ 4,733.50
property
Lien identification (such as           e. Value of debtor’
                                                         s interest in              -$ 1,000.00                               Monthly plan Payment on secured
judgment date, date of lien recording, property                                                                               claim
book and page number)                                                                                                         $

non-pmsi in household goods f. Subtract line e from line d.                         $      3,733.50                           Estimated total payments on
                                                                                                                              secured claim
                                                                                                                              $
                                         Extent of exemption impairment
                                         (Check applicable box):

                                         [X] Line f is equal to or greater that line a.
                                              The entire lien is avoided. (Do not complete the next column.)
                                         [ ] Line f is less than line a.
                                              A portion of the lien is avoided. (complete the next column.)

Information regarding judicial lien      Calculation of lien avoidance                                                        Treatment of remaining secured
or security interest                                                                                                          claim
Name of creditor                         a. Amount of lien                          $ 4,773.00                                Amount of secured claim after
                                                                                                                              avoidance(line a minus line f)
                                                                                                                              $
Lendmark Financial Services              b. Amount of all other liens               $ 6,737.50

Collateral                               c. Value of claimed exemptions             +$ 1,000.00                               Interest rate (if applicable)

Household goods/personal                 d. Total of adding lines a, b, and c       $ 12,510.50
property
Lien identification (such as           e. Value of debtor’
                                                         s interest in              -$ 1,000.00                               Monthly plan Payment on secured
judgment date, date of lien recording, property                                                                               claim
book and page number)                                                                                                         $

non-pmsi in household goods f. Subtract line e from line d.                         $      11,510.50                          Estimated total payments on
                                                                                                                              secured claim
                                                                                                                              $
                                         Extent of exemption impairment
                                         (Check applicable box):

                                         [X] Line f is equal to or greater that line a.
                                              The entire lien is avoided. (Do not complete the next column.)
                                         [ ] Line f is less than line a.
                                              A portion of the lien is avoided. (complete the next column.)


     3.5 Surrender of collateral.
          Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.5 need not be completed or reproduced.

          [X] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’
                                                                                                                     s claim. The debtor(s) request that upon
          confirmation of this plan the stay under 11 U.S.C.§ 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all
          respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                                                                        Collateral
Nissan Motor Acceptance                                                                 2017 Nissan Maxima


     3.6 All Other Secured Claims.

          An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan on a pro
          rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the value of the collateral set
          forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of
          confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the
          applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
          to this class of secured claims.

Part 4:   Treatment of Fees and Priority Claims




Local Form 3015-1(a)Chapter 13 Plan        Page 4
          Case 19-61069-grs                   Doc 2         Filed 08/20/19 Entered 08/20/19 18:02:14                                    Desc Main
                                                            Document      Page 5 of 8
Debtor Morris, David Lee William & Morris, Ashley Marie                           Case Number




    4.1 General

          Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
          postpetition interest.

    4.2 Trustee’
               s fees

    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and during the
    plan term, they are estimated to total $2,742.00.

    4.3 Attorney’
                s fees

          1. Counsel for the debtor requests compensation as follows:

               a. [X] Pursuant to KYEB LBR 2016-2(a) an attorney   ’
                                                                   s fee for Debtor’ s counsel shall be allowed in the amount of $ 3,500.00 (not to exceed
               $3,500). Of this amount, the debtor paid $300.00 prior to the filing of the petition, leaving a balance of $ 3,200.00 to be paid through the
               plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule 2016(b) Disclosure of
               Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested by separate application.
          OR

               b. [   ] An attorney’
                                   s fee for Debtor’
                                                   s counsel will be requested by separate application and shall be paid as allowed by the Court.

          2. Until the allowed attorney’
                                       s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only adequate protection
             payments ordered by the Court.

    4.4 Priority claims other than attorney’
                                           s fees and those treated in § 4.5.

          Check one.

          [X] None. If “
                       None”is checked, the rest of § 4.4 need not be completed or reproduced.


    4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5:   Treatment of Nonpriority Unsecured Claims

    5.1 Nonpriority unsecured claims not separately classified.

          Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing
          the largest payment will be effective. Check all that apply.

          [ ] The sum of $             .
          [ ]           % of the total amount of these claims. An estimated payment of $
          [X] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

               If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 3.50. Regardless of
               the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

    5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 5.2 need not be completed or reproduced.

    5.3 Other separately classified nonpriority unsecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6:   Executory Contracts and Unexpired Leases

    6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected. Check one.



Local Form 3015-1(a)Chapter 13 Plan        Page 5
           Case 19-61069-grs                  Doc 2         Filed 08/20/19 Entered 08/20/19 18:02:14                                  Desc Main
                                                            Document      Page 6 of 8
Debtor Morris, David Lee William & Morris, Ashley Marie                           Case Number




          [ x ] None. If “
                         None”is checked, the rest of § 6.1 need not be completed or reproduced.

          [] Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject to
          any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed by the
          trustee rather than by the debtor(s).

Name of creditor                    Description of leased           Current              Amount of      Treatment of arrearage                 Estimated total
                                    property or executory           installment          arrearage to                                          payments by
                                    contract                        payment              be paid        (Refer to other plan section if        trustee
                                                                                                        applicable)
                                                                                  0.00           0.00                                                     0.00

                                                                    Disbursed by:
                                                                    [ ] Trustee
                                                                    [ ] Debtor(s)



Part 7:   Vesting of Property of the Estate

     7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
         upon

          Check the applicable box:

          [X] plan confirmation
          [ ] entry of discharge.
          [ ] other:

     7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

Part 8:   Nonstandard Plan Provisions

     8.1 Check “None”or List Nonstandard Plan Provisions

          [ ] None. If “
                       None”is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included”in § 1.3.

In the event that relief from stay is granted to any creditor addressed in Part 3, or in the event that the Debtor surrenders the collateral to the creditor after
confirmation, any resulting deficiency, after liquidation of the collateral, shall be classified and paid only as a general unsecured claim, but only up to the
amount of said deficiency. Any amount unpaid on said deficiency claim shall be discharged upon completion of the plan. This special provision is intended to
cover any and all secured claims, whether payment on the claims are to be made through the plan by the Trustee or to be made directly by the Debtor.

NONSTANDARD PROVISION REGARDING ALLOWANCE OF SECURED CLAIMS
1) Any creditor with a secured claim listed in the plan must have an allowed claim in order to be paid under the plan.
2) To have an allowed claim, a secured creditor must file a proof of claim in accordance with Bankruptcy Rule 3002, except as is setout in section 4 below.
3) If the plan lists a claim as a secured claim and the creditor files a proof of claim under Bankruptcy Rule 3002 as unsecured, the claim will be treated as
unsecured, the filing of such a claim will be treated as a waiver of the security interest by the creditor.
4) If a creditor with a listed secured claim fails to file a proof of claim before the deadline under Bankruptcy Rule 3002(c), the debtor(s) may file a proof of
claim on behalf of the creditor pursuant to Bankruptcy Rule 3004, subject to the following:
a) If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and counsel shall use their best efforts to file such claim(s) before the
deadline under Bankruptcy Rule 3004.
b) A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will nevertheless be timely as to any secured portion of the claim if it is filed no later
than 14 days after the trustee files a Notice of Allowance of Claims.
c) Unless otherwise ordered by the court, the amounts listed for secured claims in the plan control over the amounts listed in any proof of claim filed by the
debtor(s) under Bankruptcy Rule 3004.
5) Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s) retain their rights to object to the allowance of any claim.



Part 9:   Signature(s):




Local Form 3015-1(a)Chapter 13 Plan        Page 6
          Case 19-61069-grs                 Doc 2         Filed 08/20/19 Entered 08/20/19 18:02:14                         Desc Main
                                                          Document      Page 7 of 8
Debtor Morris, David Lee William & Morris, Ashley Marie                      Case Number



    9.1 Signatures of Debtor(s) and Debtor(s)’Attorney

    The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



/s/ David L. Morris                                                            /s/ Ashley M. Morris
Signature of Debtor 1                                                          Signature of Debtor 2

Executed on August 20, 2019                                                    Executed on August 20, 2019

/s/ Ryan Atkinson                                                              Date: August 20, 2019
Signature of Attorney for Debtor(s)


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard provisions
included in Part 8.

CERTIFICATE OF SERVICE
I certify that on the date shown below I mailed a copy of the Chapter 13 Plan, for the Debtor to the creditors
listed on the matrix and to the Chapter 13 Trustee.


/s/ Ryan Atkinson                                                              Date: August 20, 2019
Signature of Attorney for Debtor(s)




Local Form 3015-1(a)Chapter 13 Plan      Page 7
          Case 19-61069-grs             Doc 2    Filed 08/20/19 Entered 08/20/19 18:02:14                       Desc Main
                                                 Document      Page 8 of 8
Debtor Morris, David Lee William & Morris, Ashley Marie            Case Number



Exhibit: Total Amount of Estimated Trustee Payments
    The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
    amounts set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                              $ 14,400.00

b. Modified secured claims (Part 3, Section 3.2 total)                                                      $ 0.00

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                 $ 0.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                       $ 0.00

e. Fees and priority claims (Part 4 total)                                                                  $

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                $ 0.00

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                            $ 0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                       $ 0.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                 $ 0.00

j. Nonstandard payments (Part 8, total)                                                                 +   $ 0.00


     Total of lines a through j                                                                             $ 27,420.00




Local Form 3015-1(a)Chapter 13 Plan   Page 8
